Citation Nr: 0404460	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  03-12 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to the initial assignment of a rating in 
excess of 70 percent for vision loss due to macular 
degeneration, from May 19, 1999 to April 7, 2000. 

2.  Entitlement to the initial assignment of a rate of 
special monthly compensation in excess of subsection (m).


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") retired with a physical disability in January 
1966 after 20 years of active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, which implemented a (December 
2002 Board) grant of service connection for vision loss due 
to macular degeneration (as secondary to service-connected 
arteriosclerotic heart disease with vascular hypertension and 
arteriosclerosis); assigned an effective date of May 19, 1999 
for the grant of service connection; and assigned initial 
staged disability ratings of 70 percent under Diagnostic Code 
6075 for the period from May 19, 1999, and 100 percent under 
Diagnostic Code 6067 for the period from April 7, 2000.  

In the December 2002 decision, the RO also granted special 
monthly compensation under 38 U.S.C.A. § 314(p) and 38 C.F.R. 
§ 3.350(f)(2)(i) at the rate intermediate between subsection 
(l) and (m) on account of blindness of one eye with 5/200 
visual acuity or less and blindness of the other eye having 
only light perception, elevated to subsection (m) on account 
of the blindness noted above and a separately rated service-
connected arteriosclerotic heart disease with vascular 
hypertension and arteriosclerosis, independently ratable at 
50 percent or more, effective from April 7, 2000.  The 
veteran appeals for the assignment of a higher rate of 
special monthly compensation.

The appeals for an initial rating in excess of 70 percent for 
service-connected vision loss due to macular degeneration for 
the period prior to April 7, 2000, and for a higher rate of 
special monthly compensation are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  





REMAND

In this case, the evidence shows that, because of service-
connected arteriosclerotic heart disease with vascular 
hypertension and arteriosclerosis the veteran had been found 
to have since 1965, the veteran developed macular 
degeneration leading to loss of vision.  The veteran has a 
100 percent protected rating for his service-connected 
arteriosclerotic heart disease with vascular hypertension and 
arteriosclerosis.  

In February 2003, the veteran entered a notice of 
disagreement with the RO's December 2002 decision to assign 
an initial rating of 70 percent for his vision loss due to 
macular degeneration, for the period of claim prior to April 
7, 2000.  The RO issued a statement of the case in April 2003 
that erroneously characterized the issue as entitlement to an 
earlier effective date for the assignment of a 100 percent 
rating, rather than determination of initial rating 
assignment (for the period from May 19, 1999 through April 6, 
2000).  The veteran also disagreed with the initial rate of 
special monthly compensation, asserting that he has blindness 
in both eyes having only light perception.  In May 2003 (on a 
VA Form 9), the veteran's representative explicitly wrote 
that the veteran had not claimed an earlier effective date.  
Because the veteran was not correctly informed by the 
statement of the case regarding the nature of the issue of 
the correct initial rating for vision loss due to macular 
degeneration, from May 19, 1999 through April 6, 2000, a 
REMAND is warranted to afford the veteran an appropriate 
statement of the case.  Further, as the veteran has entered a 
notice of disagreement with the rate of special monthly 
compensation granted by the RO, and has not otherwise 
withdrawn this issue in writing, the Board is also required 
to remand this issue to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

The veteran contends that the September 1999 and April 2000 
VA eye examinations are inadequate for rating purposes 
because they measured how well he could see with peripheral 
vision, but did not measure central fixation visual acuity.  
The veteran contends that he was legally blind by April 1999, 
and by April 2000 he could not see the eye chart with central 
fixation.  Notwithstanding the veteran's and his 
representative's insistence that VA should address the 
question of adequacy of a VA eye examination, this is an 
ancillary issue to the question of determination of initial 
rating, and is not a separately appealable issue.  The issues 
to which the veteran has entered a notice of disagreement are 
the determination of initial rating assignment for service-
connected vision loss due to macular degeneration (for the 
period prior to April 7, 2000), and entitlement to a higher 
rate of special monthly compensation.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R.    § 3.159 
(2003).  The RO should also notify the 
veteran of what evidence is required to 
substantiate his claims, what evidence, 
if any, the veteran is to submit, and 
what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

2.  The RO should provide the veteran and 
his representative with a statement of 
the case regarding the claims for 
determination of the initial rating for 
his service-connected vision loss due to 
macular degeneration for the period prior 
to April 7, 2000, and entitlement to 
higher rate of special monthly 
compensation (higher than subsection 
(m)), based on loss of vision with light 
reception only in both eyes.  The 
statement of the case should address all 
aspects of these claims, including the 
criteria by which a higher initial rating 
for loss of vision due to macular 
degeneration (for the period prior to 
April 7, 2000), and higher rate of 
special monthly compensation (higher than 
subsection (m)) may be awarded.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



